Citation Nr: 1635555	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  16-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include idiopathic peripheral neuropathy of the right knee. 

2.  Entitlement to service connection for residuals of a cerebral embolism with cerebral infarction (stroke), to include as due to ear infections. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a July 2016 video conference hearing.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that he experiences a right knee disability and stroke residuals as a result of his active service.  Specifically, the Veteran asserts that jumping into a ditch while in active service hurt his right knee, and that his stroke was the result of ear infections which he experienced in active service. 

The Veteran's claims file does not contain his service treatment records (STRs) or service personnel records (SPRs).  

The claims file does contain documents suggesting that the Veteran's claims file was lost in 2011 in conjunction with a pension claim.  It is unclear from the record whether the Veteran's STRs or SPRs were in the lost file.  It is also unclear from the record whether VA attempted to obtain the said STRs and SPRs, as no documentation attesting to the issue of their unavailability is in the current claims file. 

In addition, the Veteran has indicated that he was hospitalized at Camp Pendleton during service.  As service treatment and hospitalization records are reportedly kept separate, a search for those records should be made.

As such, the Board cannot make a determination as to the merit of the claims on appeal.  The Veteran's STRs and SPRs must be obtained on remand or are determined to be unavailable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's STRs and SPRs.  Associate them with the claims file.  Document all efforts to obtain them in the claims file.  VA must exhaust all efforts to attempt to obtain said records.  All attempts to obtain records should be documented in the claims folder.  An attempt should also be made to obtain records of a hospitalization at Camp Pendleton.  The Veteran should be contacted for approximate dates as needed.  If no records are available, a formal finding of unavailability should be made.

2. Attempt to rebuild the claims folder.  Contact the Veteran's representative and the Veteran to ascertain whether they have any documents that are not currently in the claims file.  Again, all attempts at obtaining documents should be set out in the claims folder.

3. Then, if needed and/or appropriate, schedule the Veteran for VA examinations to determine the nature and etiology of his right knee disability and stroke. 

4. Re-adjudicate the claims.  If the benefits sought are not granted, provide the Veteran and his representative with a SSOC.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


